Petition of Bob Harper for writ of habeas corpus, to be admitted to bail, wherein he alleges that he is unlawfully restrained of his liberty in the county jail of Pittsburg county by Thad Conn, sheriff of said county; that the cause of his restraint is he has been committed to said county jail by Geo. L. Hill, justice of the peace, *Page 696 
acting as an examining magistrate upon a preliminary examination held by him at McAlester on a complaint charging petitioner with the murder of one Ab Lawrence, alleged to have been committed in the city of Hartshorne on the 15th day of August, 1917. Petitioner avers that he is not guilty of the crime of murder, and that upon the evidence introduced at said preliminary examination, together with the affidavits of certain other persons which are presented herewith, it is shown that the proof of his guilt of murder is not evident, nor the presumption thereof great. It also appears that the petitioner applied to the judge of the district court of Pittsburg county to be admitted to bail and a hearing was had and bail denied. The petitioner admits the shooting, but claims that it was done in his necessary self-defense. The application was presented and argued on October 8, 1917. Upon a careful consideration of the testimony we are of the opinion that petitioner is not entitled to be admitted to bail as a matter of legal right. In open court on this 15th day of October, 1917, order was entered that the writ be denied and bail refused.